Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 2 June 2022, with respect to the rejection of claims 1 and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20170082927 A1 (Hsu).
Applicant argues that the prior art reference Zhang does not teach or disclose all of the limitations of instant Claims 1 and 14. Specifically, Applicant argues that Zhang does not disclose “generating a coupling edge for each of the edge pairs” and thus also fails to disclose “correcting the first mask image by applying a coupling filter to the couple edge”. While Zhang does disclose the effects of edge coupling, it is silent in regards to the generation of a coupling edge. Thus, Applicant’s argument that Zhang does not teach or disclose every limitation of instant Claim 1 is persuasive, and the rejection of Claim 1 under 35 U.S.C 102(a)(1) is withdrawn. However, a new rejection is presented in view of US 20170082927 A1 (Hsu), as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150302132 A1 (Zhang) in view of US 20170082927 A1 (Hsu).
Regarding Claims 1 and 14, Zhang discloses an optical proximity correction (OPC) method comprising extracting edge-based kernels (kernels based on the physical attributes of edges) for a layout of a pattern on a mask (paragraph 0048), extracting edge pairs (paragraph 0036), generating scaling parameters for edge coupling (paragraph 0036), generating a mask image by applying the edge-based kernels to the edges in the mask design layout (paragraph 0066), and correcting the mask image by applying a rasterization filter to the edges (paragraph 0066-0068). Additionally, Zhang discloses the combination of a first mask image with a second mask image obtained by a thin mask approximation (paragraph 0041 and 0043). However, Zhang is silent in regards to generating a coupling edge for each of the edge pairs and applying a coupling filter to said coupling edge. Hsu teaches a method for improving a lithographic process for imaging a pattern onto a substrate. The method taught by Hsu involves measurement of a pattern displacement error (Hsu, paragraph 0099). In the measurement of pattern displacement error, a centerline is formed between a pair of edges (Hsu, paragraph 0099, see also Fig. 6 of Hsu). The measurement is then used in optical proximity correction (OPC) (Hsu, paragraph 0105). Zhang and Hsu are analogous art because both references pertain to optical proximity correction methods. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to generate a centerline (which acts as a coupling edge), as taught by Hsu, and apply the rasterization filter (i.e. coupling filter) onto the centerline in the method disclosed by Zhang because the position of the centerline can be more useful for determining the accuracy of edge placement than the position of the individual edges making up the edge pair (see Hsu, paragraph 0100-0104).
Regarding Claim 2, Zhang discloses that the method involves subtracting a thin mask electric field from a rigorously simulated near-field to create a reference mask 3D residual (paragraph 0039 and 0058).
Regarding Claims 6 and 7, the method disclosed by Zhang generates scaling parameters based on feature width and space and calculates a set of scaling parameters by performing linear regression based on a plurality of filtered edge-based kernels (paragraph 0038-0039). The scaling parameters are stored in lookup tables (paragraph 0038-0039).
Regarding Claim 8, the formula described in instant Claim 8 is an equation representing linear interpolation. Therefore, it would be expected that when determining a value between two values, Zhang’s linear regression would use a similar or identical equation. Zhang describes equations for calculating updated kernels that account for polarization in paragraph 0094.
Regarding Claim 9, Zhang discloses the combination of a first mask image with a second mask image obtained by a thin mask approximation (paragraph 0041 and 0043).
Regarding Claim 10, Zhang discloses using vertical scans to determine vertical edge segments and horizontal scans to determine horizontal edge segments (paragraph 0111-0112 and Fig. 14A/14B).
Regarding Claim 13, Zhang discloses the combination of a first mask image with a second mask image obtained by a thin mask approximation (paragraph 0041 and 0043). The combined image is then used for an OPC model (paragraph 0043 and 0044).
Regarding Claim 15, Zhang discloses generating a near-field image using the space between pairs of edges. The resulting coupling filter is then applied to the edges. See Fig. 11 and paragraphs 0085-0087.
Regarding Claim 16, Zhang discloses that the method involves subtracting a thin mask electric field from a rigorously simulated near-field to create a reference mask 3D residual (paragraph 0039 and 0058).
Regarding Claim 17, Zhang discloses that the space between edges is a criterion used for extracting edges (paragraph 0036 and 0086).
Regarding Claim 18, the method disclosed by Zhang generates scaling parameters based on feature width and space and calculates a set of scaling parameters by performing linear regression based on a plurality of filtered edge-based kernels (paragraph 0038-0039). The scaling parameters are stored in lookup tables (paragraph 0038-0039).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150302132 A1 (Zhang) in view of US 20170082927 A1 (Hsu) as applied to claim 2 above, and further in view of US 20180341173 A1 (Li).
Regarding Claim 4, Zhang (when modified to include the teachings of Hsu) discloses the limitations of instant Claim 2, but does not disclose how the near-field image is calculated. Li discloses near field images calculated on a rear surface of the mask immediately after light passes through the mask (see paragraph 0028 and Fig. 1 of Li). Zhang and Li are analogous art because both references pertain to optical proximity correction for photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the near field image taught by Li as the rigorous mask image in the method disclosed by Zhang (modified to include the teachings of Hsu) because near field images can yield higher accuracy in pattern placement and dimensional control (see Li, paragraph 0004).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150302132 A1 (Zhang) in view of US 20170082927 A1 (Hsu) as applied to claim 10 above, and further in view of US 20030218776 A1 (Morimoto)
Regarding Claim 11, Zhang (when modified to include the teachings of Hsu) discloses extracting edges in a vertical direction but does not disclose applying different filters to the vertical edges on a left side and on a right side. Morimoto teaches an image processing method wherein edge extraction filters are utilized (see Morimoto, paragraph 0117). The edge extraction filters of Morimoto extract edges in different directions, including left and right (paragraph 0117). Zhang and Morimoto are analogous art because both references pertain to extracting edges from images. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the edge extraction filters taught by Morimoto in the method disclosed by Zhang (modified to include the teachings of Hsu) because extracting edges using different filters can result in improved sharpness of the resulting image (see Morimoto, paragraph 0133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/31/2022